OPINION OF THE COURT
Memorandum.
Order affirmed, with costs.
The anonymous advertisement requesting persons with specified grievances against defendant Consolidated Edison Co. to make contact with plaintiff Davis, a lawyer, provided defendants with probable cause to request investigation by the Committee on Grievances of the Association of the Bar of the City of New York. The facts of justification for defendants’ actions, explicitly stated in the complaint, required dismissal of the complaint. None of plaintiffs’ purported causes of action may stand so long as defendants’ actions were justified. As the Appellate Division noted "no cause of action whatever has been spelled out, nor is anything shown in the motion papers demonstrating that it can be.”
*884Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.